Citation Nr: 1500390	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  05-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran retired in January 2002, after more than 24 years of active, honorable service in the United States Army.  

This case was previously before the Board of Veterans' Appeals (Board) in May 2014, when it was remanded for further development.  Following a VA examination and review of the record, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for left and right shoulder disorders.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A chronic, identifiable right shoulder disorder, diagnosed primarily as degenerative joint disease, was first manifested many years after the Veteran's retirement from the service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

2.  The presence of a chronic, identifiable left shoulder disorder has not been established.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder, primarily diagnosed as degenerative joint disease, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The claimed left shoulder disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of her claims of entitlement to service connection for disorders of the right and left shoulders.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the Veteran by letter of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In April 2006, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  The Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to her position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As a result, the Veteran has submitted additional evidence in support of her claim and has been examined by the VA on several occasions.  Therefore, the Board finds that the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Accordingly, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Merits of the Appeal

In service in January 1992, the Veteran was treated for complaints of right shoulder pain.  The assessment was supraspinatus tendonitis.

In February 1996, while on a road march, the Veteran slipped and fell on ice.  She landed on both knees, causing radiating pain from her knees to her feet.  The emergency room evaluation was soft tissue trauma.  

In September 1996, the Veteran was treated for a two week history of left arm pain.  She was unable to recall any precipitating injury.  The range of left arm motion was diffusely decreased; and the assessment was left arm pain and questionable strain of the trapezius and rotator cuff.   

From April 2002 to August 2002, the Veteran was treated by B. C. M., D.C., in part, for complaints of upper back and neck pain.  The diagnosis was cervicobrachial syndrome.  

In August 2002 and April 2006, B. C. M., D.C., reported that he had been treating the Veteran since December 2001 for complaints of neck and upper back pain.  The diagnosis was cervicobrachial syndrome.  

From October to December 2005, the Veteran received private chiropractic care for neck and shoulder pain with neck rotation restricted to the left.  

In November and December 2007, the Veteran was treated by D. K. S., M.D., for complaints of neck and right shoulder pain.  X rays of the cervical spine showed straightening of lordotic curvature.  Those of the right shoulder showed some ossification in the insertional area of the acromioclavicular ligament.  The diagnoses were cervical spondylosis, cervicalgia, and right shoulder impingement.  

During an August 2008 VA rheumatology examination, the Veteran reported that she slipped on ice during a march in the 1990s.  She reported that she was treated, in part, for right shoulder pain at a medical clinic during service.  She indicated that she continued to have pain in her shoulders from 1998 to 2001 and that she continued to have shoulder pain following her retirement from the service. 

In the August 2008 VA examination report, the examining physician noted that service treatment records revealed the Veteran was treated for shoulder strain and that X rays had been normal. She reported there was no mention of swollen or inflamed joints, rheumatoid arthritis, or inflammatory arthritis in the service treatment records.  

From October 2008 to July 2009, the Veteran was treated by C. L.-E., M.D.  The Veteran complained of multiple joint pains, including those affecting her shoulders.  She stated that that she had injured her shoulders during a road march in the service.  An examination revealed kyphosis of the cervical spine, and an MRI revealed cervical spine spondylosis from C3 to C6 with a disc bulge at C3-C4.  Dr. L.-E. did not render an opinion as to a nexus to service.  

In April 2011, the Veteran was reexamined by the VA.  She reported chronic bilateral shoulder pain which began in the service after falling on ice.  She also reported receiving treatment in the service for her shoulders.  She stated that the symptoms were worse involving the right shoulder.  

The VA examiner reviewed a June 2003 rating decision, when the Veteran's service treatment records had been available for review.  The examiner noted that the service medical records had been negative for documentation of left shoulder condition.  The examiner also noted that the service treatment records had shown treatment for right shoulder condition on one occasion during the Veteran's service and that X-rays of the shoulder had been negative.  The VA examiner further noted that there had been no residual deficits noted on the Veteran's service treatment records.  

The VA examiner opined that given the absence of chronic right or left shoulder symptoms in the service, neither her left shoulder strain nor her right shoulder strain were related to her service.  In addition, the examiner noted no causational link between the Veteran's bilateral shoulder strain and her service-connected bilateral knee strain.  

In February 2012, T. C. T., D.C., treated the Veteran for complaints of multiple joint pains, including that in her neck and both shoulders.  The primary assessments were cervical segmental dysfunction and bilateral shoulder pain.  

In September 2014, the Veteran was reexamined by the VA.  The Veteran reiterated that she had injured her shoulders when she fell on the ice during a road march in the service.  She stated that she had been treated for her shoulders since that time.  Following the examination and a review of the record, the diagnoses were right shoulder supraspinatus tendonitis, resolved; right shoulder degenerative joint disease, confirmed by X-ray; and left trapezius and rotator cuff strain, resolved.  

The VA physician, who was board-certified in physical medicine and rehabilitation, opined that it was less likely than not that the Veteran's bilateral shoulder disorder was the result of service.  He based his opinion on a review of the medical records, the medical literature and his clinical experience.  He noted that in service in January 1992, the Veteran had been treated for supraspinatus tendonitis of the right shoulder.  He also noted that in September 1996, she had been treated for complaints of left arm pain, associated with a possible strain of the trapezius and rotator cuff.  The VA examiner stated, however, that the strain and tendonitis had been acute and transitory and resolved without residual disability.  He noted that available medical records within two years of the Veteran's discharge were silent for a shoulder condition and would not be related to her current shoulder condition.  

The appeal as to both issues will be denied. The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions See 38 USCA § 7104(d , see also 38 C F R § 19 7 (implementing the cited statute); see also Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999 , Gilbert v Derwinski, 1 Vet App 49, 56 57 1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as arthritis (degenerative joint disease), service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition, the law permits service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to testify about what she experienced during and since her retirement from the service.  For example, she is competent to report that she first experienced bilateral shoulder pain in the service and that it  has been present since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue. Thus, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of her symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable shoulder disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence generally has greater probative weight than a history reported by the Veteran).  Her lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The evidence shows that the Veteran was treated in service in January 1992 for supraspinatus tendonitis of the right shoulder.  It also shows that in June 1996 she was treated for a questionable strain of the left trapezius and rotator cuff.  However, there was no evidence of a chronic disorder in either shoulder; and subsequent evidence, such as the report of the most recent VA examination, has confirmed the acute and transitory nature of the right and left shoulder disorders in service.   

Although the Veteran has reported multiple joint pains since her retirement from the service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 (2001).  A chronic, identifiable disorder of the right shoulder was not identified until the September 2012 VA examination, when degenerative joint disease was confirmed by X-rays.  However, the preponderance of the evidence, such as the multiple VA examinations by different examiners,  is against a finding that it is in any way related to service.  Unlike the right shoulder, the presence of a chronic, identifiable disorder of the left shoulder has not been established.  Given these circumstances, the Veteran does not meet the criteria for service connection for a disorder in either shoulder.  Accordingly, service connection is not warranted, and the appeal is denied.

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


